Citation Nr: 0634578	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-01 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's husband was a veteran for the purpose 
of establishing entitlement to VA benefits and whether the 
termination of VA death pension benefits was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant alleges that her deceased husband served in the 
service of The Armed Forces of the U.S. during World War II.  
He died in October 1996.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
decision by the Manila RO to terminate her VA death pension 
benefits because her husband did not have recognized service.  
Because veteran status of the person on whose service a claim 
for VA death benefits is based is a threshold requirement for 
establishing entitlement to such benefits, that is the matter 
before the Board.


FINDING OF FACT

The service department has certified that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U. S. Armed Forces.


CONCLUSION OF LAW

The appellant's deceased husband was not a veteran; she is 
not eligible for VA benefits based on his service; and 
termination of her VA death pension benefits was proper.  
38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
appellant's deceased husband had qualifying service to 
establish eligibility for VA death pension benefits.  The 
record includes service department verification of the 
appellant's husband's service.  Because qualifying service 
and how it may be established are outlined in statute and 
regulation and because service department certifications of 
service are binding, the Board's review is limited to 
interpreting the pertinent law and regulations.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 
32 (2000).  

Nonetheless, an October 2004 statement of the case explained 
the basis for the denial of the claim, outlined the evidence 
considered, and outlined the controlling regulations.  The 
appellant has not submitted any evidence to suggest 
recertification of her husband's service is necessary.

B.	Factual Background

The Army initially determined the appellant's husband served 
as a member of the U. S. Army because he served with the 14th 
Infantry Regiment from July 1942 to December 1946.  In 
November 1953, the service department revoked this grant of 
military status and certified that the appellant's husband 
had "no service in the Army of the United States nor was he 
a member of the Philippine Commonwealth Army in the service 
of the Armed Forces of the United States."  

In September 2001, the RO informed the appellant she was not 
eligible to receive VA death pension benefits because the 
service department had certified that her husband did not 
have recognized active service.

In response to a December 2002 claim for VA benefits, the RO 
again requested verification from the service department of 
the appellant's husband's alleged service with the U. S. Army 
and received a response of "O.K."  Based on this response, 
in February 2003, the RO granted the appellant VA death 
pension benefits.

In April 2003, the appellant sought to reopen a claim for 
cause of her husband's death.  While assisting the appellant 
with developing this claim, the RO again requested 
verification of his service.  

In June 2003, the service department certified that the 
appellant's husband had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  

In June 2004, the RO proposed to terminate the appellant's 
death pension benefits based on an administrative decision 
that concluded the granting of such benefits was an 
administrative error, since the appellant's husband did not 
actually have recognized service.  She was further advised 
that she was erroneously paid pension benefits from August 
2003, creating an overpayment (in the amount of $6, 951), but 
that collection of the overpayment would not be sought 
because the overpayment was due to administrative error.  The 
RO proposed terminating death pension benefit payments 
effective June 1, 2004 and advised the appellant she had 60 
days to respond.  

The appellant did not respond to the proposal and in August 
2004, the RO terminated her death pension benefits effective 
September 1, 2004.  

The appellant timely appealed the termination of benefits.  
Citing the case of Guerrero v. Stone, 970 F.2d 626 (9th Cir. 
1992), she and her representative have alleged that the 
service department's revocation of her husband's veteran 
status, and VA's reliance on that revocation, was arbitrary 
and capricious.  

C.	Legal Criteria and Analysis

VA Compensation and Pension Benefits are payable to veterans 
and their dependents who meet evidentiary/qualifying 
requirements.  38 U.S.C.A. §§ 1110, 1310, 1521, 1541. 

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a); see also 38 C.F.R. § 3.41.

When the claimant does not submit evidence of service or the 
evidence does not meet the requirements of this section, the 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203(c).  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 
2 Vet. App. 530 (1992). 

As noted above, the service department revoked the 
appellant's husband's military status in 1953.  While the 
service department indicated in December 2002 that his 
alleged service with the U. S. Army was "O.K.", the service 
department subsequently determined in June 2003 that he did 
not have recognized service.  This certification is binding 
on VA, and VA has no authority to change or amend the 
finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

The appellant and her representative allege that the service 
department's 1953 revocation of her husband's recognized 
status as a member of the United States Armed Forces, and 
subsequent reliance on this revocation, was erroneous and 
arbitrary and capricious.  In making this argument, they rely 
on the Guerrero case which found that the Secretary of the 
Army needed to correct the U. S. Army status of a Philippine 
who had served in the 14th Infantry Regiment.  Guerrero, 970 
F.2d at 638-39.  As with the appellant's husband, the Army 
originally recognized the Guerrero plaintiff as a member of 
the U. S. Army, but later revoked that status.  Id. at 631-
32.  However, the Guerrero case is different from the case 
before the Board for several reasons, to include that the 
Guerrero plaintiff was appealing the Army Board for 
Correction of Military Records' decision not to certify 
Guerrero as a member of the U.S. Army despite the fact that 
the service department had certified he had recognized 
service.  The Ninth Circuit ordered the Army to change 
Guerrero's certification partially based on the service 
department's positive verification of recognized service.  
Id. at 638.  In contrast with the facts of Guerrero, the 
service department has verified that the appellant's husband 
did not have recognized service.  VA has no authority to 
change the service department's certification, and may not 
find the appellant entitled to receive benefits where there 
is a negative certification of service.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997) (noting that if the service department "refuses 
to verify the applicant's service, the applicant's only 
recourse lies within the relevant service department, not the 
VA").  

The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  

Accordingly, the Board finds that the appellant's husband did 
not have the requisite service and is not a veteran so as to 
establish her basic eligibility for VA benefits. Thus, the 
death pension benefit she was receiving was properly 
terminated by the August 2004 letter.  Since the law is 
dispositive in this matter, the claim must be denied because 
of the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appeal to establish veteran status for the appellant's 
deceased husband, and her basic entitlement to VA benefits is 
denied; termination of death pension benefits was proper.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


